Order, Supreme Court, New York County (Daniel FitzGerald, J.), entered on or about October 31, 2008, which, adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in declining to grant a downward departure from defendant’s presumptive risk level (see People v Mingo, 12 NY3d 563, 568 n 2 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]), given the seriousness of the underlying conduct. We have considered and rejected defendant’s argument that he poses a diminished threat of reoffense (see People v Rodriguez, 67 AD3d 596 [2009], lv denied 14 NY3d 706 [2010]). Concur—Gonzalez, EJ, Andrias, Acosta, Renwick and Abdus-Salaam, JJ.